Exhibit 10.1

AMENDMENT AND JOINDER AGREEMENT, dated as of October 3, 2012 (this “Agreement”),
among INTELSAT (LUXEMBOURG) S.A., a public limited liability company (société
anonyme) existing as société anonyme under the laws of the Grand Duchy of
Luxembourg, having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and registered with the Luxembourg trade and companies' register
under number B149.942 (“Holdings”), INTELSAT JACKSON HOLDINGS S.A., a public
limited liability company (société anonyme) existing as société anonyme under
the laws of the Grand Duchy of Luxembourg, having its registered office at 4,
rue Albert Borschette, L-1246 Luxembourg and registered with the Luxembourg
trade and companies' register under number B149.959 (the “Borrower”), the
Subsidiary Guarantors party hereto, BANK OF AMERICA, N.A., as administrative
agent for the Lenders and collateral agent for the Secured Parties (in such
capacities, the “Agent”), the Lenders party hereto and the Tranche B-1 Term Loan
Lenders (as defined below) party hereto, to the Credit Agreement, dated as of
January 12, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Credit Agreement”), among the Borrower,
Holdings, the Agent and the Lenders party thereto. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

WHEREAS, the Borrower has notified the Agent that it is requesting Incremental
Tranche B Term Loans pursuant to Section 2.14 of the Credit Agreement;

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower may
establish Incremental Tranche B Term Loans by, among other things, entering into
one or more Joinder Agreements pursuant to the terms and conditions of the
Credit Agreement with each Incremental Tranche B Term Loan Lender agreeing to
provide such Incremental Tranche B Term Loans;

WHEREAS, the Borrower has requested the borrowing of $3,218,000,000 of
Incremental Tranche B Term Loans (such borrowing, the “Incremental Borrowing”,
and such Incremental Tranche B Term Loans, the “Tranche B-1 Term Loans”) for the
repayment of all outstanding Tranche B Term Loans on the Effective Date and the
payment of fees and expenses related to the foregoing and related to the
Amendments (as defined below);

WHEREAS, the parties identified on the signature pages hereto as Tranche B-1
Term Loan Lenders (the “Tranche B-1 Term Loan Lenders”) have agreed to make the
Tranche B-1 Term Loans on the terms set forth in Section 1 hereto and subject to
the conditions set forth herein;

WHEREAS, pursuant to Section 14.1 of the Credit Agreement, the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents for certain purposes;

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth in Section 2 hereto (the “Amendments”) and subject to the conditions set
forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Incremental Joinder. Subject to the satisfaction of the conditions
set forth in Section 4 below (provided that the Incremental Borrowing and the
application of proceeds of the Tranche B-1 Term Loans shall be deemed to occur
immediately prior to the Amendments):

(a) Each of the Tranche B-1 Term Loan Lenders agrees (i) that it shall be
considered a Lender for all purposes under the Credit Agreement and the other
Credit Documents and agrees to be bound by the terms thereof and (ii) to make
Tranche B-1 Term Loans to the Borrower on the Effective Date in an aggregate
principal amount equal to the amount indicated on such Tranche B-1 Term Loan
Lender’s signature page hereto as its Tranche B-1 Term Loan Commitment (or such
lesser amount allocated to such Tranche B-1 Term Loan Lender by the Agent, as
notified to such Tranche B-1 Term Loan Lender by the Agent). The aggregate
principal amount of the Tranche B-1 Term Loans made under this Agreement on the
Effective Date shall be $3,218,000,000. The Borrower shall use the proceeds of
the Tranche B-1 Term Loans as set forth in the recitals to this Agreement. After
giving effect to the application of the proceeds of the Tranche B-1 Term Loans,
no Tranche B Term Loans shall remain outstanding.

(b) All references in the Credit Agreement and the other Credit Documents to
“Tranche B Term Loans”, “Tranche B Term Loan Lenders”, “Tranche B Term Loan
Maturity Date” and “Required Tranche B Term Loan Lenders” shall be replaced with
“Tranche B-1 Term Loans”, “Tranche B-1 Term Loan Lenders”, “Tranche B-1 Term
Loan Maturity Date” and “Required Tranche B-1 Term Loan Lenders”, respectively.
In addition, all references in the Credit Agreement and the other Credit
Documents to “Tranche B Term Loan Commitments” (other than those references in
the defined term “Tranche B Term Loan Commitments” in the Credit Agreement,
Section 2.1(a) of the Credit Agreement and Section 4.3(a) of the Credit
Agreement) shall be replaced with “Tranche B-1 Term Loan Commitments”.

(c) The Tranche B-1 Term Loans will be a separate Series from the existing
Tranche B Term Loans outstanding prior to the Effective Date. The terms and
provisions of the Tranche B-1 Term Loans shall be identical to the Tranche B
Term Loans, except that:

(i) the Applicable ABR Margin and the Applicable LIBOR Margin with respect to
the Tranche B-1 Term Loans shall be as set forth in Section 2(b) below;

(ii) prepayments of the Tranche B-1 Term Loans in connection with a Repricing
Transaction (as defined below) within one year of the Effective Date shall be
subject to a prepayment premium as set forth in Section 2(e) below;

 

-2-



--------------------------------------------------------------------------------

(iii) the Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of Tranche B-1 Term Loans, on each date set forth below,
the principal amount of the Tranche B-1 Term Loans equal to (x) the outstanding
principal amount of Tranche B-1 Term Loans immediately after the Effective Date
multiplied by (y) the percentage set forth below opposite such repayment date:

 

Number of Months
From January 11, 2011

   Tranche B-1
                 Repayment Amount                  

24

     0.25 % 

27

     0.25 % 

30

     0.25 % 

33

     0.25 % 

36

     0.25 % 

39

     0.25 % 

42

     0.25 % 

45

     0.25 % 

48

     0.25 % 

51

     0.25 % 

54

     0.25 % 

57

     0.25 % 

60

     0.25 % 

63

     0.25 % 

66

     0.25 % 

69

     0.25 % 

72

     0.25 % 

75

     0.25 % 

78

     0.25 % 

81

     0.25 % 

84

     0.25 % 

Tranche B-1 Term Loan Maturity Date

     94.75 % 

(iv) for the avoidance of doubt, with respect to the Tranche B-1 Term Loans, the
Applicable ABR Margin and the Applicable LIBOR Margin referred to in the
penultimate paragraph of Section 2.14 of the Credit Agreement and in
Section 10.2(k) of the Credit Agreement shall be the Applicable ABR Margin and
the Applicable LIBOR Margin with respect to the Tranche B-1 Term Loans.

(d) Each Tranche B-1 Term Loan Lender, by signing this Agreement, consents to
the Amendments provided for in Section 2 hereof.

 

-3-



--------------------------------------------------------------------------------

(e) Any Tranche B-1 Term Loan Lender that is a Tranche B Term Loan Lender
immediately prior to the Effective Date may elect for a “cashless roll” of its
Tranche B Term Loans into Tranche B-1 Term Loans by indicating such election on
its signature page hereto (such electing Tranche B-1 Term Loan Lenders, the
“Rollover Lenders”). It is understood and agreed that (i) simultaneously with
the making of Tranche B-1 Term Loans by each Rollover Lender, the Tranche B Term
Loans of such Rollover Lender in the aggregate principal amount set forth on the
signature page of such Rollover Lender to this Agreement (or such lesser amount
allocated to such Tranche B-1 Term Loan Lender by the Agent, as notified to such
Tranche B-1 Lender by the Agent) (the “Rollover Amount”) shall be deemed to be
extinguished, repaid and no longer outstanding and such Rollover Lender shall
thereafter hold a Tranche B-1 Term Loan in an aggregate principal amount equal
to such Rollover Lender’s Rollover Amount and (ii) no Rollover Lender shall
receive any prepayment being made to other Tranche B Term Loan Lenders holding
Tranche B Term Loans from the proceeds of the Tranche B-1 Term Loans to the
extent of such Rollover Lender’s Rollover Amount.

Section 2. Amendments to the Credit Agreement. Subject to (x) the satisfaction
of the conditions set forth in Section 4 below and (y) the receipt of
commitments from Tranche B-1 Term Loan Lenders to make Tranche B-1 Term Loans
(including the Tranche B-1 Term Loans of the Rollover Lenders) in an aggregate
principal amount of $3,218 million, the Credit Agreement is hereby amended in
the following respects (provided that the Incremental Borrowing and the
application of proceeds of the Tranche B-1 Term Loans shall be deemed to occur
immediately prior to the Amendments):

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

(i) “Amendment and Joinder Agreement” shall mean the Amendment and Joinder
Agreement, dated as of the Amendment Effective Date, by and among Holdings, the
Borrower, the Guarantors party thereto, the Administrative Agent, the Collateral
Agent and the Lenders party thereto.

(ii) “Amendment Effective Date” shall mean October 3, 2012.

(iii) “Eligible IPO” shall mean any underwritten public offering of the Voting
Stock of the Borrower or any direct or indirect parent entity thereof, so long
as the gross proceeds thereof, together with all other substantially
contemporaneous equity issuances in respect of the Voting Stock of the Borrower
or such parent entity, is equal to or greater than $750,000,000.

(iv) “Material Acquisition” shall mean any acquisition by the Borrower or any of
the Restricted Subsidiaries that would require the filing of any financial
statements of the acquired business pursuant to Rule 3-05 of Regulation S-X
under the Securities Act of 1933.

 

-4-



--------------------------------------------------------------------------------

(v) “Tranche B-1 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Effective Date, the amount of such Lender’s
commitment to make Tranche B-1 Term Loans pursuant to and in accordance with the
Amendment and Joinder Agreement on the Amendment Effective Date and (b) in the
case of any Lender that is not covered by clause (a) of this definition and
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Tranche B-1 Term Loan Commitment” in the Assignment and Acceptance pursuant to
which such Lender renewed a portion of the Tranche B-1 Term Loan Commitment, as
the case may be, in each case as the same may be changed from time to time
pursuant to the terms hereof.

(b) Section 1.01 of the Credit Agreement shall be further amended as follows:

(i) the definition of ABR shall be amended by deleting “1.50%” and replacing it
with “1.25%”.

(ii) the definition of “Applicable ABR Margin” shall be amended and restated in
its entirety as follows:

“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan
that is a Tranche B-1 Term Loan, Revolving Credit Loan or a Swingline Loan,
2.25% per annum; provided that, upon written notice from the Borrower to the
Administrative Agent certifying that the corporate family rating of the Borrower
from Moody’s then in effect has been raised to B3 (stable) or better, such rate
shall be decreased to 2.00% per annum for so long as such corporate family
rating of the Borrower from Moody’s remains B3 (stable) or better and has not
been withdrawn by Moody’s; provided, further, that the Borrower shall notify the
Administrative Agent promptly (and in any event within 3 Business Days) after
receiving notice that the corporate family rating of the Borrower from Moody’s
then in effect has been lowered to B3 (negative) or worse or has been withdrawn
by Moody’s.

(iii) the definition of “Applicable LIBOR Margin” shall be amended and restated
in its entirety as follows:

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Tranche B-1 Term Loan, Revolving Credit Loan or a Swingline Loan,
3.25% per annum; provided that, upon written notice from the Borrower to the
Administrative Agent certifying that the corporate family rating of the Borrower
from Moody’s then in effect has been raised to B3 (stable) or better, such rate
shall be decreased to 3.00% per annum for so long as such corporate family
rating of the Borrower from Moody’s remains B3 (stable) or better and has not
been withdrawn by Moody’s; provided, further, that the Borrower shall notify the
Administrative Agent promptly (and in any event within 3 Business Days) after
receiving notice that the corporate family rating of the Borrower from Moody’s
then in effect has been lowered to B3 (negative) or worse or has been withdrawn
by Moody’s.

 

-5-



--------------------------------------------------------------------------------

(iv) the definition of “Consolidated EBITDA” shall be amended by deleting the
phrase “and for determining the Status of the Borrower” in the two places where
it occurs therein.

(v) the definition of “Level I Status” shall be deleted in its entirety.

(vi) the definition of “Level II Status” shall be deleted in its entirety.

(vii) the definition of “LIBOR Rate” shall be amended by deleting “1.50%” and
replacing it with “1.25%”.

(viii) the definition of “Permitted Holders” shall be amended and restated in
its entirety as follows:

“Permitted Holders” shall mean (i) the Sponsors, (ii) the Management Investors,
(iii) any FSS Operator; provided that, in the case of this clause (iii), (a) a
Rating Decline shall not have occurred in connection with the transaction
(including any incurrence of indebtedness used to finance the acquisition
thereof) involving such FSS Operator that causes a Change of Control to occur
and (b) immediately after giving pro forma effect to the transaction (including
any incurrence of indebtedness used to finance the acquisition thereof)
involving such FSS Operator that causes a Change of Control to occur, the
Consolidated Secured Debt to Consolidated EBITDA Ratio of the Borrower and its
Restricted Subsidiaries and the Consolidated Total Debt to Consolidated EBITDA
Ratio of the Borrower and its Restricted Subsidiaries shall not be greater than
immediately prior to such transaction and (iv) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), the members of which include any of the Permitted Holders specified
in clauses (i), (ii) and/or (iii) above, that (directly or indirectly) holds or
acquires beneficial ownership of the Voting Stock of the Borrower or any parent
of the Borrower (a “Permitted Holder Group”), so long as no Person or other
“group” (other than Permitted Holders specified in clauses (i) through
(iii) above) beneficially owns more than 50% on a fully diluted basis of the
Voting Stock held by such Permitted Holder Group.

(ix) the definition of “Status” shall be deleted in its entirety.

(c) Section 5.1(a) of the Credit Agreement shall be amended by adding the phrase
“(or, in the case of LIBOR Loans, three Business Days)” immediately following
the phrase “one Business Day” in subclause (a)(i) thereto.

 

-6-



--------------------------------------------------------------------------------

(d) Section 5.1(b) of the Credit Agreement shall be amended and restated in its
entirety as follows:

(b) In the event that, on or prior to the first anniversary of the Amendment
Effective Date, there shall become effective (A) any amendment, amendment and
restatement or other modification of this Agreement which reduces the Applicable
ABR Margin or Applicable LIBOR Margin with respect to the Tranche B-1 Term Loans
or (B) any optional prepayment or refinancing of the Tranche B-1 Term Loans with
proceeds of the substantially concurrent incurrence of new long-term
Indebtedness having lower applicable rates than the Applicable ABR Margin or
Applicable LIBOR Margin for the Tranche B-1 Term Loans then in effect (other
than, in each case, (x) concurrently with, or within 90 days after, an Eligible
IPO or (y) in connection with any Material Acquisition) each such amendment,
amendment and restatement, modification, prepayment or refinancing pursuant to
clause (A) or (B), as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.0% of the principal amount of
(i) the Tranche B-1 Term Loans outstanding on the effective date of such
amendment with respect to which the Applicable ABR Margin or Applicable LIBOR
Margin thereon has been reduced or (ii) the Tranche B-1 Term Loans that are so
repaid or refinanced, as applicable; provided, that in determining the
Applicable ABR Margin or Applicable LIBOR Margin applicable to the Tranche B-1
Term Loans and such Indebtedness, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Tranche B-1 Term Loans or such Indebtedness in
the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) any
underwriting or arrangement fees payable to the arrangers or their Affiliates in
connection with the Tranche B-1 Term Loans and such Indebtedness shall be
excluded. For the avoidance of doubt, the requirements of this clause (b) shall
not apply with respect to any amendment, amendment and restatement or other
modification of this Agreement that requires or permits a transaction that
results in a change in the Borrower’s corporate credit rating from Moody’s
resulting in a decrease in the Applicable ABR Margin or the Applicable LIBOR
Margin, but does not otherwise amend the Applicable ABR Margin or the Applicable
LIBOR Margin with respect to the Tranche B-1 Term Loans.

(e) Section 9.1(d)(iii) shall be deleted in its entirety.

(f) Section 10.2(k) of the Credit Agreement shall be amended by deleting “(i)”
in the first proviso thereto, by deleting the phrase “, and” immediately prior
to clause (ii) of the first proviso thereto and by deleting clause (ii) of the
first proviso thereto in its entirety.

Section 3. Representations and Warranties. The Credit Parties represent and
warrant to the Lenders (including the Tranche B-1 Term Loan Lenders) as of the
Effective Date that:

(a) no Default or Event of Default exists on the Effective Date before or after
giving effect to the Incremental Borrowing, the Amendments and the application
of proceeds of the Tranche B-1 Term Loans;

 

-7-



--------------------------------------------------------------------------------

(b) on the Effective Date, before and after giving effect to the Incremental
Borrowing, the Amendments and the application of proceeds of the Tranche B-1
Term Loans, all representations and warranties made by any Credit Party
contained in Section 8 of the Credit Agreement or in the other Credit Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the
Effective Date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); and

(c) the Borrower and its Subsidiaries shall be in pro forma (giving effect to
the Incremental Borrowing, the Amendments and the application of proceeds of the
Tranche B-1 Term Loans) compliance with the covenants set forth in Section 11 of
the Credit Agreement as of June 30, 2012 after giving effect to the Incremental
Borrowing, the Amendments and the application of proceeds of the Tranche B-1
Term Loans.

Section 4. Conditions to Effectiveness. This Agreement shall become effective on
the date (the “Effective Date”) on which each of the following conditions is
satisfied or waived:

(a) Certain Documents. The Agent shall have received each of the following, each
dated the Effective Date unless otherwise indicated or agreed to by the Agent
and each in form and substance reasonably satisfactory to the Agent:

(i) this Agreement executed by the Tranche B-1 Term Loan Lenders, the Required
Lenders (provided that the determination of the Required Lenders for purposes of
the Amendments provided for in Section 2 shall be made after giving effect to
the Incremental Borrowing and the application of proceeds of the Tranche B-1
Term Loans), each Lender that has a Revolving Credit Commitment, the Borrower,
the other Credit Parties and the Agent;

(ii) certified copies of resolutions of the board of directors of each Credit
Party approving the execution, delivery and performance of this Agreement and
the other documents to be executed in connection herewith;

(iii) a certificate of the secretary or assistant secretary of each Credit Party
dated the Effective Date, certifying (A) that attached thereto is a true and
complete copy of each organizational document of such Credit Party and that
either (x) such organizational documents have not been altered since delivery of
such documents on the Effective Date (including certification, if any, by the
Secretary of State of the state of its organization delivered on the Effective
Date) or (y) such organizational document are in full force and effect on the
date hereof, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Credit Party
authorizing the execution, delivery and performance of this Agreement and, in
the case of the Borrower, the borrowings

 

-8-



--------------------------------------------------------------------------------

of the Tranche B-1 Term Loans referenced herein, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect and
(C) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
such Credit Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (iii));

(iv) a certificate as to the good standing of each Credit Party, to the extent
requested by the Agent (in so-called “long-form” if available), as of a recent
date, from such Secretary of State (or other applicable Governmental Authority);

(v) a certificate of an Authorized Officer of the Borrower to the effect that
each of the conditions set forth in Section 7.1 of the Credit Agreement and this
Section 4 have been satisfied; and

(vi) a favorable opinion of (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel to the Borrower, (b) Elvinger, Hoss & Prussen, Luxembourg counsel to the
Borrower, (c) Baker & McKenzie, special U.K. counsel to the Borrower and
(d) Triay Stagnetto Niesh, special Gibraltar counsel to the Borrower, each in
form and substance reasonably satisfactory to the Agent.

(b) Fees and Expenses Paid. The Lead Arrangers (as defined below) and the Agent
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced at least one Business Day
prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including the legal fees and expenses payable pursuant to Section 6
hereof) required to be reimbursed or paid by the Borrower on or prior to the
Effective Date hereunder or under any other Credit Document.

Section 5. Extension of Loan. The Tranche B-1 Term Loan Lenders shall make their
respective Tranche B-1 Term Loans available to the Borrower on the Effective
Date.

Section 6. Expenses. Borrower agrees to reimburse the Agent for its and the
BANA’s reasonable out-of-pocket expenses incurred by them in connection with
this Agreement, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, and local counsel in each applicable jurisdiction.

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

 

-9-



--------------------------------------------------------------------------------

Section 8. Applicable Law. The validity, interpretation and enforcement of this
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

Section 9. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Incremental Amendment. Except as expressly set forth
herein, this Agreement shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. As of the Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Credit
Document to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Agreement and
the Credit Agreement shall be read together and construed as a single
instrument. This Agreement shall constitute a Credit Document.

Section 11. Acknowledgement and Affirmation. Each of Holdings, the Borrower and
each Subsidiary Guarantor hereby (i) expressly acknowledges the terms of the
Credit Agreement as amended hereby, (ii) ratifies and affirms, after giving
effect to this Agreement, its obligations under the Credit Documents (including
guarantees and security agreements) executed by Holdings, the Borrower and/or
such Subsidiary Guarantor and (iii) after giving effect to this Agreement,
acknowledges, renews and extends its continued liability under all such Credit
Documents and agrees such Credit Documents remain in full force and effect.

Section 12. Roles. It is agreed that each of Bank of America, N.A. (“BANA”),
Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC will act as
joint lead arrangers for the Incremental Borrowing and the Amendments
(collectively, the “Lead Arrangers”).

[signature pages follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Incremental Amendment to be
duly executed as of the date first written above.

 

INTELSAT JACKSON HOLDINGS S.A. By:   /s/ Flavien Bachabi   Name: Flavien Bachabi
  Title: Chairman & Chief Executive Officer INTELSAT (LUXEMBOURG) S.A. By:   /s/
Flavien Bachabi   Name: Flavien Bachabi   Title: Chairman & Chief Executive
Officer

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

ACCESSPAS, INC.

INTELSAT ASIA CARRIER SERVICES, INC.

INTELSAT GLOBAL SERVICE LLC

INTELSAT INTERNATIONAL EMPLOYMENT, INC.

INTELSAT SERVICE AND EQUIPMENT CORPORATION

PANAMSAT CAPITAL CORPORATION

PANAMSAT EUROPE CORPORATION

PANAMSAT INDIA, INC.

PANAMSAT SERVICES, INC.

SOUTHERN SATELLITE CORP.

SOUTHERN SATELLITE LICENSEE CORPORATION

PANAMSAT INTERNATIONAL SALES, LLC

By:   /s/ Patricia Casey   Name: Patricia Casey   Title: Senior Vice President,
General Counsel & Secretary INTELSAT CORPORATION By:   /s/ Patricia Casey  
Name: Patricia Casey   Title: Senior Vice President, Deputy General Counsel &
Secretary

INTELSAT USA LICENSE LLC

INTELSAT USA SALES LLC

By:   /s/ Patricia Casey   Name: Patricia Casey   Title: Secretary

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

INTELSAT (GIBRALTAR) LIMITED

INTELSAT NEW DAWN (GIBRALTAR) LIMITED

INTELSAT SUBSIDIARY (GIBRALTAR) LIMITED

By:   /s/ Jean-Philippe Gillet   Name: Jean-Philippe Gillet   Title: Director

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

INTELSAT LUXEMBOURG INVESTMENT S.A.R.L. By:   /s/ Jean-Philippe Gillet   Name:
Jean-Philippe Gillet   Title: Manager INTELSAT GLOBAL SALES & MARKETING LTD. By:
  /s/ Jean-Philippe Gillet   Name: Jean-Philippe Gillet   Title: Chairman
INTELSAT UK FINANCIAL SERVICES LTD. By:   /s/ Jean-Philippe Gillet   Name:
Jean-Philippe Gillet   Title: Chairman

INTELSAT HOLDINGS LLC

INTELSAT LICENSE LLC

INTELSAT LICENSE HOLDINGS LLC

INTELSAT SATELLITE LLC

By:   /s/ Flavien Bachabi   Name: Flavien Bachabi   Title: Deputy Chairman
INTELSAT OPERATIONS S.A. By:   /s/ Flavien Bachabi   Name: Flavien Bachabi  
Title: Chairman & Chief Executive Officer

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

INTELSAT INTERNATIONAL SYSTEMS LLC

PANAMSAT INDIA MARKETING, L.L.C.

PANAMSAT INTERNATIONAL HOLDINGS, LLC

PANAMSAT INTERNATIONAL SYSTEMS MARKETING, L.L.C.

PAS INTERNATIONAL LLC

By:   /s/ Patricia Casey   Name: Patricia Casey   Title: Manager

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent

By:   /s/ Paley Chen  

Name: Paley Chen

Title:   Vice President

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

The undersigned Tranche B-1 Term Loan Lender hereby commits to provide Tranche
B-1 Term Loans on the Effective Date in the amount set forth below (or such
lesser amount allocated to such Tranche B-1 Term Loan Lender by the Agent, as
notified to such Tranche B-1 Lender by the Agent) and consents to the
Amendments:

 

[        ],

as a Tranche B-1 Term Loan Lender

By:       Name:   Title:

For any institution requiring a second signatory:

 

By:       Name:   Title:

Amount of Tranche B-1 Term Loan Commitment: $            

Cashless Roll Election:

 

¨ By checking the box to the left, the above-signed Tranche B-1 Term Loan Lender
hereby elects to convert the Rollover Amount of its Tranche B Term Loans to
Tranche B-1 Term Loans in a like principal amount.

 

[Signature page to Incremental Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Facility Lender hereby consents to the Amendments:

 

[        ],

as a Lender

By:       Name:   Title:

For any institution requiring a second signatory:

 

By:       Name:   Title:

 

[Signature page to Incremental Amendment]